                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division


DARNELL ALONZO KEYES,

        Plaintiff,

V.                                                                      Civil Action No.3:19CV564


RICHARD SWANN,et al..

        Defendants.

                                  MEMORANDUM OPINION

        On August 23, 2019, the Court conditionally docketed Plaintiffs action. Plaintiff

requested leave to proceed in forma pauperis. By Memorandum Order entered on September 25,

2019, the Court directed Plaintiff to pay an initial partial filing fee of$28.50 or state under

penalty of perjury that he did not have sufficient assets to pay such a fee within eleven (11)days

of the date of entry thereof. Sec 28 U.S.C. § 1915(b)(1). Plaintiff responded. However, he

failed to proffer an adequate reason why he should be permitted to proceed with this action

without prepayment. Accordingly, by Memorandum Order entered on October 24,2019, the

Court again directed Plaintiff to pay an initial partial filing fee of$28.50 or state under penalty of

perjury that he did not have sufficient assets to pay such a fee within eleven (11)days of the date

of entry thereof. More than eleven (11)days have elapsed and Plaintiff has neither paid the

initial partial filing fee nor averred that he cannot pay such a fee. Therefore, Plaintiff is not

entitled to proceed informa pauperis. Plaintiffs disregard of the Court's directives warrants

dismissal ofthe action. Accordingly, the action will be DISMISSED WITHOUT PREJUDICE!.
                                                                                      M
        An appropriae Order shall issue.                          M. Hannah Lauck
                                                                  Uniled Statej^/District Judge
                                                               M. Hannah Lauck
          NflV 1 L 9010                                        United States District Judge
Date:            ^
Richmond, Virginia
